Citation Nr: 0724663	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO. 06-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether compensation under 38 U.S.C.A. § 1151 for median 
nerve neuropathy was properly severed effective February 1, 
2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 until 
January 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDINGS OF FACT

1. In May 2005, the RO proposed to sever compensation 
benefits under 38 U.S.C.A. § 1151 for the veteran's median 
nerve neuropathy. The veteran was notified of this proposed 
reduction that same month; he was also notified that he had 
30 days to request a hearing and 60 days to submit additional 
evidence.

2. A hearing on the proposed severance was held on July 2005.

3. The severance of benefits under 38 U.S.C.A. § 1151 was 
accomplished by way of a rating decision issued in November 
2005.

4. The medical evidence of record at the time of the November 
2006 rating reduction showed that the veteran presented to 
the VA hospital in March 1994 with complaints of stomach pain 
and ketoacidosis. 

5. The competent medical evidence illustrates that during the 
March 1994 hospitalization, an arterial line was placed and 
it subsequently became infected and resulted in cellulitis 
and a pseudoaneurysm of the right radial artery and required 
additional surgery. 

6. The veteran's median nerve neuropathy was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA 
hospital.


CONCLUSION OF LAW

Compensation benefits for median nerve neuropathy under 
38 U.S.C.A. § 1151 were properly severed. 38 U.S.C.A. 
§§ 1151, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105, 3.159, 3.358, 3.361, 3.500, 4.1-4.14, 
4.124a, Diagnostic Code 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in October 2004 
and May 2005. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. The April 2006 Supplemental Statement of the Case 
advised the veteran of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).



Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA hospital and outpatient treatment 
records, private medical records and lay statements are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination in connection with his claim 
and provided testimony at RO and Board hearings. The veteran 
and his representative have not made the Board aware of any 
additional evidence which needs to be obtained. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The Merits of the Claim

The veteran contends that a November 2005 severance of 
compensation benefits under 38 U.S.C.A § 1151 was in error. 
He argues that he incurred median nerve neuropathy as a 
result of a March 1994 hospitalization, when VA medical 
personnel emplaced an arterial line. He cites an April 2005 
rating decision granting the benefit sought, and asserts that 
the November 2005 severance action of the benefit was in 
error. Having carefully considered all of the evidence of 
record in light of the applicable law, the Board will deny 
the appeal. 

The RO granted benefits under 38 U.S.C.A. § 1151 for median 
nerve neuropathy in an April 2005 rating decision, effective 
March 2004. In May 2005, the RO proposed severance of the 
veteran's 50 percent evaluation under 38 U.S.C.A. § 1151 for 
median nerve neuropathy, and so informed the veteran that 
same month. He was informed that he could submit additional 
evidence, and that he could request a personal hearing. He 
was also notified that, if the RO did not receive additional 
evidence within 60 days, the evaluation would be reduced. A 
hearing on the proposed severance was held in July 2005. In 
this case, the RO applied the regulations regarding the 
procedure for reductions in ratings properly.



In severing compensation benefits for median nerve 
neuropathy, the RO complied with the procedures of 38 C.F.R. 
§ 3.105, which require that the veteran be provided with 
appropriate notice, be given an opportunity to submit 
additional evidence and to submit testimony at a 
predetermination hearing, and be notified as to the effective 
date for the reduction. 38 C.F.R. §§ 3.105(d), (i); 3.500.


Once it is decided that the proper procedural development was 
afforded the veteran, the Board must then determine if the 
evidence properly supported the reduction. In order for the 
reduction in rating to be sustained, it must appear by a 
preponderance of the evidence that the rating reduction was 
warranted. Brown v. Brown, 5 Vet. App. 413 (1993). If the VA 
reduced the rating without observing applicable laws and 
regulations, the reduction is void ab initio, and the 
reduction will be set aside as not in accordance with the 
law. Hayes v. Brown, 9 Vet. App. 67 (1996).

The medical evidence upon which the RO relied upon in 
granting benefits under 38 U.S.C.A. § 1151 included a VA 
examination and VA hospital records. Specifically, the RO 
indicated March 1994 records showed the veteran was admitted 
for ketoacidosis and an arterial line insertion resulted in 
pseudoaneurysm of the right radial artery. The RO also relied 
on a February 2005 VA assessment (the bases of which, at 
least as to the veteran's previous medical history are 
unclear) which indicated the medial nerve neuropathy was at 
least as likely as not secondary to swelling and infection 
from arterial line placement. Based on this examination, the 
RO assigned a 50 percent evaluation under 38 U.S.C.A. § 1151 
for the veteran's median nerve neuropathy.

However, the clinical findings on a subsequent statement from 
the Chief of Surgery of the VA hospital dated in March 2005 
showed an arterial line infection was not unexpected in a 
poorly controlled diabetes and the direct result of a 
ligation of artery would be ischemia and not neuropathy. 
Based on this evidence, in May 2005, the RO proposed severing 
the veteran's disability evaluation for median nerve 
neuropathy and explained the VA opinion previously relied 
upon did not demonstrate fault of the VA. The proposed 
reduction was promulgated after, as noted above, proper 
notification was provided to the veteran.

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. See 
Brown v. Gardner, 115 S. Ct. 552 (1994). In December 1997, 
VAOPGCPREC 40-97 concluded that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date. In this case, the 
appellant's claim was filed after October 1997, in March 
2004, and thus, the claim must be adjudicated under only the 
current version of 38 U.S.C.A. § 1151, which provides that a 
showing of fault on the part of VA is required.

Under the applicable version of 38 U.S.C.A. § 1151, a 
disability is a qualifying additional disability, if the 
additional disability was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary of 
VA, and the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

In order for the appellant to be eligible or compensation 
under 38 U.S.C.A. § 1151 due to VA treatment, the evidence 
must establish that he sustained additional disability and 
that this additional disability is etiologically linked to 
the VA treatment by the appropriate standard under 
38 U.S.C.A. § 1151. If there is no competent evidence of 
additional disability or no evidence of a nexus between the 
hospitalization, medical or surgical treatment, or 
examination and the additional disability or death of the 
veteran; the claim for compensation under 38 U.S.C.A. § 1151 
must be denied.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment. VA 
considers each involved body part or system separately. 
38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1). Hospital care or medical or surgical treatment 
cannot cause the continuance or natural progress of a disease 
or injury for which the care or treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32. Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).


A review of all of the evidence of record, especially that 
available to and reviewed by the March 2005 VA medical 
reviewer, supports severance of the benefits. In December 
1992 the veteran sought service connection for diabetes, and 
alleged that he had incurred the disorder in December 1954. 
In due course of the development of that claim, various VA 
medical records were obtained indicating a 1983 diagnosis. 

The record is replete that prior to 1994, the veteran had 
severe diabetes. Records showed that in December 1992, the 
veteran had experienced diabetic ulcers of the feet 
intermittently for the previous three to four years. In late 
1991, the veteran was treated for a recurrent diabetic ulcer 
of both feet. He was noted to be insulin dependent. Service 
connection for diabetes was denied in a June 1993 rating 
decision. 

Approximately five months prior to the VA hospitalization at 
issue, the veteran, (then employed as a brick mason), 
underwent a radiographic examination of both hands in 
December 1993. Degenerative arthritis was noted, in 
particular "joint space narrowing involving multiple joints, 
greatest at the right 3rd metacarpophalangeal joint but also 
involving all distal interphalangeal joints and the 
interphalangeal joints of the thumbs." There was also noted 
cystic changes of the 5th fingers and the middle phalanx of 
the left middle finger. 

The Board so observes these matters of record because 
although the veteran maintained during a July 2005 hearing 
that he had no difficulties with his hands prior to the 
events in question from March to April 1994, the medical 
evidence indicates otherwise. Although the veteran also then 
argued that diabetes had not effected his hands prior to 
April 1994, the only competent medical opinion now of record 
also indicates otherwise, as the record clearly shows the 
veteran to have had degenerative arthritis. 



Prior to the veteran's hospitalization in March 1994, there 
was no evidence of complaints or treatment for any neuropathy 
of the arm. During the March 2007 Board hearing the veteran 
explained he presented to the VA hospital in March 1994 with 
concerns of an elevated blood sugar level. He contended the 
VA physicians wanted to place an arterial line in his arm as 
multiple blood sugar tests would have to be taken and the 
arterial line would make it easier. The veteran related the 
physician "gouged his arm" and unsuccessfully tried 
placement in the left arm and then tried to place the 
arterial line in the right arm. He reported it tore the 
artery and that the line continued to leak, ultimately 
causing nerve damage. 

VA hospital records dated in March 15, 1994 confirmed the 
veteran presented to the emergency room with complaints of 
nausea, vomiting and an elevated blood sugar level. An 
arterial line was placed on the date of admission for 
frequent arterial blood gas and blood sugar readings. 
Hospital notes dated March 19, 1994 reflect a diagnosis of 
questionable cellulitis and indicated arterial line infection 
was possible. A warm patch was applied and the arterial line 
was changed. The note indicated the veteran would be observed 
to determine if the wound worsened and indicated if there was 
no improvement antibiotics would be started. 

Another note on March 19, 1994 indicated the veteran had been 
discharged the prior day and returned with increased redness, 
warmth and discomfort extending into thenar region, volar 
forearm up to the antecubital fossa. The arterial puncture 
site was described as crusted with exudate. A March 22, 1994 
hospital note explained the veteran had been admitted and 
treated in the intensive care unit and recovered well; 
however an arterial line was attempted in the right arm. The 
veteran related increased pain in the right forearm working 
its way to the right wrist with erythema. The area opened up 
the prior day and blood issued from the wound. The diagnosis 
was cellulitis with abscess. 

Subsequently the veteran underwent an incision and 
debridement of the right wrist. The operative report for the 
incision and debridement described the indication for the 
surgery as increased redness and swelling and inability to 
express pus from the site of a prior arterial line placement. 
The physician indicated the area was opened and explored and 
no further pus was found. There was necrotic tissue at the 
base that was debrided. Additionally, the operative report 
noted the radial artery was intact but had a small laceration 
of the artery that was tied with a suture which controlled 
the bleeding point. The veteran was discharged home on March 
29, 1994.

An April 1, 1994 VA hospital record noted the veteran was 
brought to the emergency room secondary to an acute 
hemorrhage from the right wrist wound. A history of incision 
and debridement of the right wrist abscess approximately 10 
days prior which occurred following a radial arterial line 
placement was noted. At the time of incision and debridement 
a small arterial injury was visualized and repaired with a 
suture. The veteran reported he had wet-dry dressing changes 
of the right wrist since the incision and debridement which 
went well until they date of admission when they noted the 
dressing was saturated with blood. The assessment was right 
radial artery pseudoaneurysm status post acute hemorrhage. 
The wound was ligated and subsequently was described as 
healing well.

An April 11, 1994 consultation report indicated the veteran 
was concerned about weakness of the right hand secondary to 
the right wrist incision and drainage and ligation of the 
radial artery. Clinical examination indicated the right 
hand/wrist was wrapped in dressing with the fingers and thumb 
free. Sensation was intact of the left. Peripheral pulses 
were noted in both hands. The veteran complained of chronic 
tingling of the fingers secondary to his diabetes. Full 
active range of motion of the right fingers and thumb was 
noted. The veteran indicated he was apprehensive about 
strength testing secondary to the wrist wound. The assessment 
was status post right radial artery ligation, open wound 
healing by secondary intention and diabetes mellitus. The 
plan was to follow up in 4 weeks to determine residual hand 
function and the veteran was advised to perform finger and 
thumb range of motion as often as possible. An April 12, 1994 
discharge summary after the exploration and ligation of the 
right radial artery indicated the veteran was status post 
incision and drainage of a right wrist abscess that occurred 
approximately 10 days prior to admission which was secondary 
to iatrogenic injury form a right radial arterial line 
placement.

An October 1994 VA outpatient treatment record noted numbness 
of the feet and hands but otherwise described the central 
nervous system as normal. No diagnosis was made at that time. 

The veteran underwent a VA examination in February 2005. The 
examiner noted the veteran had developed ketoacidiosis with a 
blood sugar of over 1000 in March 1994. He was taken to the 
VA emergency room where an arterial line was attempted and he 
developed a pseudoaneurysm of his right radial artery as a 
result of this procedure. The veteran developed an infection 
in the wrist and hand and had the right radial artery 
interrupted with removal of the pseudoaneurysm. Since that 
time the veteran complained of weakness and numbness in the 
hand. Exercise was precluded by the use of the hand. The 
veteran explained he was a bricklayer and because of the 
weakness in the hand he could no longer work. He was also 
unable to perform fine motor skills such as writing. Clinical 
examination revealed numbness in the right hand in the 
distribution of the right median nerve. There was atrophy of 
the interosseous muscles and atrophy of the thenar eminence. 
Tinel's sign was positive. The veteran had a weak grip and 
weakness in the dorsiflexion of the wrist. The impression was 
median nerve neuropathy at least as likely as not secondary 
to swelling and infection secondary to complications from 
radial artery catheter placement. 

A March 2005 private medical record reflected the results of 
a nerve conduction and needle electromyograph. The veteran 
reported a complicated arterial line placement in the right 
lateral wrist in March 1994 and explained he had infection 
and surgical resection of the radial artery. The veteran 
complained of weakness of right hand grip, numbness of the 
right thumb, numbness of the right 3-5th digits, tingling in 
the fingertips and pain in the anterior forearm. Bilateral 
ulnar motor studies showed prolonged distal latencies, 
markedly decreased amplitudes and slowed conduction 
velocities. Bilateral median motor studies showed prolonged 
distal latencies, normal amplitudes and slowed forearm 
conduction velocities. The examination of the bilateral hands 
and the right tibial anterior showed acute and chronic 
denervation changes. The impression was severe axonal and 
demyelinating sensorimotor peripheral neuropathy consistent 
with a diagnosis of diabetes mellitus. The physician was 
unable to diagnose superimposed focal nerve damage in the 
setting of severe peripheral neuropathy.

In March 2005, the Chief of Surgery of the VA Hospital 
provided an opinion as to the etiology of the veteran's 
disability. The Chief of Surgery indicated the veteran had a 
long history of diabetes which was at times not well 
controlled. The veteran also previously had peripheral 
neuropathy as evidenced in recurrent foot ulcers. For 
example, an April 1993 VA note reflected complaints of pain 
of the left arm and numbness of 2 fingers. The Chief of 
Surgery also noted the veteran had a history of arthritis of 
the hands and Dupuytren's contracture. The Chief of Surgery 
reviewed the veteran's March and April 1994 hospitalizations. 
Of particular note, the Chief of Surgery indicated that 
examination prior to surgical intervention in April revealed 
the veteran had an easily palpable ulnar pulse and the Allen 
test showed excellent collateral circulation. He had good 
capillary refill, good sensation and right hand weakness that 
was unchanged from the baseline. The discharge note reflected 
good circulation and evaluation of right hand weakness 
unchanged from baseline. The Board observes an April 12, 1994 
assessment noted that both as a "baseline" and   after the 
surgery, the veteran displayed "4/5+ motor function," 

The Chief of Surgery explained that post-operatively the 
veteran complained of right hand weakness. A consultation in 
May 1994 reflected complaints of numbness and a conclusion of 
intrinsic muscle weakness both hands especially dorsal 
interosseous on right. The right hand had good arterial 
perfusion, strong palpable ulnar pulse, ratial pulse non-
palpable, and strength 4/5 with some giveaway weakness. The 
impression was rule out carpal tunnel syndrome; however the 
veteran deferred work at this time. Subsequently the veteran 
was seen for complaints of decreased strength, paresthesia, 
and limited use in October 1994, January 1995, December 1995, 
January 1996 and June 1997. 

The Chief of Surgery concluded that the veteran was admitted 
with diabetic ketoacidosis and an arterial line was inserted. 
The arterial line became infected; however, that was not 
unexpected in a poorly controlled diabetic with a compromised 
immune system. Subsequently, the veteran was seen in 
vascular, renal, rehabilitation and diabetes management and 
all documented adequate perfusion of the right hand and 
severe neuropathy of both hands. 

Significantly, the Chief of Surgery concluded that the 
veteran's symptoms of weakness and pain of the right hand 
pre-dated the surgical intervention. The Chief of Surgery 
also explained it was impossible for the ligation of the 
ulnar artery to cause the pain in the right arm. The 
neuropathy was therefore caused by diabetes. Furthermore he 
pointed out that a direct result of ligation of an artery 
would be ischemia, not neuropathy. Ischemia would produce 
skin ulcerations distal to the site of ligation, particularly 
on the tips of the fingers. None of those symptoms occurred 
in the veteran. Thus, the Chief of Surgery concluded there 
was no merit in the claim as the veteran's symptoms pre-
existed the surgical procedure and the symptoms were due to 
diabetic neuropathy.

The veteran also submitted handwritten notes from his spouse 
in support of his claim. These notes recorded the 
conversations with doctors, nurses, and visitors and 
documented medications received during hospitalization, names 
of treating doctors and descriptions of the arm as it 
worsened. Of particular significance is a note dated March 
15, 1994 that indicated the veteran was informed he would 
have blood drawn through the right forearm artery every hour 
and a finger stick every hour. The notes reflect that one 
doctor could not get the arterial line going and a second 
tried to get it going. The veteran's spouse is competent to 
testify as to observable symptoms and conversations and 
events she participated in and witnessed. Barr v. Nicholson, 
No. 04-0534, 2007 WL 174583, at *5 (Vet. App. June 15, 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Furthermore, the Board finds the spouse's notes to be 
credible as there are no conflicting statements in the record 
nor is there any evidence suggesting the veteran was 
mistaken. In fact, the names of doctors, names of medications 
and general times of procedures that were performed were 
corroborated by the VA hospital records. See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed.Cir. 2006). 

However, while the veteran's spouse and other laypersons are 
competent to render such observations, the issue of causality 
of a disorder is a medical question that requires competent 
medical evidence. By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).

The preponderance of the competent medical evidence does not 
support a finding that additional injury of median nerve 
neuropathy was caused by VA hospital care. As noted above, in 
March 2005, and upon a comprehensive review of all evidence 
of record pertaining to the veteran's condition both prior to 
and after the surgery a year previously, the VA Chief of 
Surgery indicated the disability pre-existed the surgery. 

While there is other mention by medical care providers 
relating the median nerve damage to the 1994 VA treatment, 
(in particular the February 2005 assessment) these were not 
based upon a comprehensive review of the record, including 
the veteran's pre-1994 medical history and treatment for 
diabetes. 

A December 2005 VA outpatient treatment record reflected a 
history of right wrist pain and limited range of motion 
secondary to a previous arterial line placement with 
complications. The physician noted that at the end of a 
previous visit, the veteran complained of wrist pain at the 
site of the arterial line and wanted it to be documented in 
his chart. However, the veteran was able to use his hand and 
denied tingling numbness or color change in the hand. 

However, apart from such a finding of a lack of causality, 
there is no competent medical evidence of record contains no 
an indication that the disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment or some 
instance of fault. See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).

The record clearly indicates that the March to April 1994 and 
subsequent events sustained by the veteran and his spouse 
were extremely difficult. However, nothing in the record 
suggests that the VA physicians failed to act with a degree 
of care expected of reasonable health care providers. 

Critically, even though the VA examiner in February 2005 
indicated the median nerve damage was likely caused by 
complications of the placement of the arterial line, he did 
not indicate that the complications were a result of the 
carelessness, untimely diagnosis or other instance of fault 
on the part of VA physicians. Similarly, the evidence does 
not support a finding that the results were unforeseen as 
infections are commonly cited as a possible result of 
placement of any intravenous line. In fact, the Chief of 
Surgery indicated an infection was not unexpected in a 
diabetic patient.

Although the veteran and his spouse testified as to several 
attempts to correctly place the arterial line, there is no 
indication that such action was unreasonable or reflected an 
error in judgment. The only evidence suggesting such fault is 
the veteran and his spouse's testimony. However, while the 
veteran and his spouse are competent to testify as to 
observable symptoms, neither is a medical professional 
competent to render an opinion as to whether a physician 
acted with the care expected of health care providers or 
whether any actions taken demonstrated a lack of skill or 
judgment, carelessness or negligence. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Furthermore, although the veteran has alleged during the 
Board hearing that he never consented to the placement of the 
arterial line, a completed waiver signed by the veteran and 
dated in March 1994 is in the file. As such, a reinstatement 
based upon 38 C.F.R. § 17.32 is not warranted. 

In sum, while the additional disability was caused by VA 
hospital care, merely showing causation is not enough. See 
38 C.F.R. § 3.361. For claims, such as the present one, which 
were filed after October 1997, the law mandates that there 
must be some indication of fault on the part of VA. See Brown 
v. Gardner, 115 S.Ct. 552 (1994); VAOPGCPREC 40-97. 
Therefore, the preponderance of the evidence is against the 
claim for compensation under 38 U.S.C.A. § 1151 for 
disability alleged to be caused by hospitalization or medical 
or surgical treatment provided by VA. As such, restoration of 
the 50 percent evaluation is denied.


ORDER

The rating for the median nerve neuropathy under 38 U.S.C.A. 
§ 1151 was properly severed, and restoration of a 50 percent 
evaluation for the right median nerve neuropathy is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


